Citation Nr: 1822898	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-30 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from July 1964 to March 1966.

This appeal came to the Board of Veterans' Appeals (Board) from a March 2012  rating decision in which the Regional Office (RO) denied service connection for PTSD.  In February 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2014, and, in August 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).    

The claim for entitlement to service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that incidents while working on F4C fighter jets in the Air Force and a subsequent mental breakdown are directly related to his current PTSD.

The Veteran worked as an aircraft mechanic in the Air Force.  Sometime around June 1965, there were three or four crew members installing panels on the wings and fuselage of an F4C fighter jet, which was tied down on the trim pad.  The engine was started unexpectedly, and knocked the Veteran to the ground and caused severe acoustic trauma.  He described the noise as excruciating on his ears and his entire body as being penetrated by the vibrations.  This happened on two occasions.  

Later in June 1965, shortly after these incidents, the Veteran was hospitalized for having a mental breakdown, which the doctor at the time believed was likely related to the high frequency noises from the aircraft.  A statement submitted by his roommate described him as needing to be restrained by six people and removed in a strait jacket.  Subsequently, the Veteran was taken off the flight line due to his concern being near nuclear weapons.  

After service, the Veteran developed a drinking habit that contributed to marital issues with his wife.  He avoided situations with strangers, making decisions and doing any paperwork.  He also reported being startled at sudden loud noises, including when the phone rings.  In an August 2010 statement, the Veteran expressed past suicidal ideation, expressing that he felt he was causing his family more grief by being here and wished he would just die.  Drinking also led to suicidal ideation.  His wife corroborated said ideation in a statement submitted in August 2010, noting that the Veteran's depression would reach a point where he would say things like "It would be better for everyone if I would just blow my brains out."

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304 (f).

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions of the interim final rule and, the subsequently enacted Final Rule, only apply, however, to all applications received at the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit on that date. See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  The Veteran's PTSD claim was certified to the Board after August 4, 2014.  Thus, the amendment is applicable.

In a January 2012 VA examination report, the examiner concluded that the Veteran did not have a mental disorder that conforms to DSM-IV criteria.  The examiner opined that the Veteran's anxiety symptoms are transient and subclinical and there was no evidence that the claimed stressors exert any clinically significant psychological distress on him at that time.  However, the examiner also described the stressor incidents as meeting Criterion A, answering 'yes' to the question "is it adequate to support the diagnosis of PTSD?"  The examiner concluded by quoting the Veteran as saying "I'm pretty much at peace now."

In August 2014, the Veteran submitted a letter to VA expressing his concern that the VA examiner had misunderstood or misrepresented his statements.   The Veteran claimed he never said "I am pretty much at peace now," but rather when he would go up to visit his brother in Montana in the summers and he enjoyed it because "it is peaceful there."  He requested a new VA PTSD examination with a different examiner.  Given the precise nature of the Veteran's statement contesting the adequacy and accuracy of the examination report, and the other circumstances of this case, the Board will grant this request. 

As the inconsistencies between the VA examiners report and the Veteran's subsequent statements combined with the lack of any other diagnoses and the need for a PTSD evaluation under the DSM-5 criterion, render the January 2012 inadequate, a new VA psychiatric examination is warranted, applying the DSM-5 diagnostic criteria when evaluating the Veteran.

Prior to arranging for a VA examination, the AOJ should request and obtain outstanding treatment records, including any and all VA treatment records.

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any outstanding treatment records.

2.  Arrange for the Veteran to undergo a VA examination by an appropriate psychiatrist or psychologist to evaluate the Veteran's claimed PTSD and any other diagnosed psychiatric disorder.  The electronic claims file (in VBMS and Legacy Content Manager) and a complete copy of this Remand, which contains a summary of the evidence of record, must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All necessary testing should be accomplished and reports of any testing should be associated with the examination report.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include consideration of the diagnostic criteria from DSM-5. 

After reviewing the claims file and examining the Veteran, the examiner should identify all psychiatric disorders found on examination.  With respect to each diagnosed psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the psychiatric disorder had its onset during service, or is otherwise medically related to service.  With regard to PTSD, the examiner should indicate whether the Veteran has a diagnosis of PTSD consistent with DSM-5 and, if so, whether it is related to an in-service stressor.

A medical analysis and rationale should be included with all opinions expressed.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




